DETAILED ACTION
This action is in response to applicant’s amendment received 12/14/2020. The finality of the Office Action mailed September 24, 2020 is withdrawn. The following new grounds of rejection below are formulated.
Claims 1 and 3-15 are pending. Claim 2 is cancelled. Claims 3-4 and 6-15 remain withdrawn for further consideration pursuant to 37 CFR 1.142(b). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how a liquid can be configured to flow through the at least one conduit provided with the reinforcer claimed, but not configured to flow to all of the conduit lines to which the reinforcer is provided, in a scenario in which there is only one reinforcer (since the claim calls for at least one conduit provided with a reinforcer); if there is only one conduit with a reinforce, the last limitation of claim 1 does not apply.
For the purpose of this examination, the claim has been interpreted to mean:
--…wherein liquid is configured to flow through the conduit lines to which the reinforcer is not provided.--.
Regarding claim 5, the claim is rejected by virtue of its dependency on claim 1.




Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro (JP2010169344A, machine translation attached) in view of Vogel (US 5,551,507).
Regarding claim 1, Yasuhiro discloses a heat exchanger (1) (figs. 1-2) including: 
a plurality of fins (2) each including a fin collar (3b) formed in a short cylindrical shape (figs. 1-2) by perforating a flat base plate (2) (figs. 1-2), 
the plurality of fins (2) being stacked by serially connecting fin collars (3b) (figs. 1-2) of the respective fins (2) (figs. 1-2), 
the serially connected fin collars (3b) being bonded (with filler -5-) [Abs. lines 4-6] to form a plurality of conduit lines (3) and a fin core (figs. 1-2), 
the conduit lines (3) each including a resin layer (5) formed on an inner surface thereof (clearly seen in fig. 1),
wherein liquid is configured  to flow through the conduit lines (3) (through tubes -4-).
	Yasuhiro does not disclose:
the heat exchanger comprising a reinforcer provided to at least one, but not all, of the conduit lines. 
Vogel, also directed to an air-cooled heat exchanger (10) including a plurality of fins (38) each including a fin collar (see annotated fig. 3-VOGEL, page 4) formed in a short cylindrical shape (figs. 1-3) by perforating a flat base plate (38) (fig. 3), the plurality of fins (38) being stacked by serially connecting fin collars (see annotated fig. 3-VOGEL, page 4) of the respective fins (38) (clearly seen in fig. 3) [col. 3, lines 62-65], the serially connected fin collars being bonded [col. 4, lines12-23] to form a plurality of conduit lines (where tubes -24- and -40- are) and a fin core (14) (fig. 3), the conduit lines (where tubes -24- and -40- are) each including a thin-walled tube (24, 40) formed on an inner surface thereof (clearly seen in fig. 3), teaches:

    PNG
    media_image1.png
    500
    543
    media_image1.png
    Greyscale

the heat exchanger (10) comprising:
a reinforcer (42) provided to at least one (where -40- is), but not all, of the conduit lines (where -24- and -40- are), and having a length corresponding to a length of the conduit lines (where -40- is) from one end to another end thereof (clearly seen in fig. 2, where element -32- corresponds to a support member comprising the reinforcer -42- and the pipe -40-, as seen in fig. 3),
for the purpose of optimizing strength of the heat exchanger core as compared to a heat exchanger core with no reinforcer in the conduit lines [col. 2, lines 44-53]. It is noted, the same technique of expanding fluid-carrying tubes (used by both Yasuhiro –Abs. lines 5-6- and Vogel –col. 4, lines 12-18- can be used for the support members 32/42 of Vogel [Vogel col. 4, lines 21-29].
Therefore, it would have been obvious to one of skilled in the art, before the effective filing date of the claimed invention, to incorporate in Yasuhiro the teachings of Vogel to have a reinforce provided in at least one, but not all of the conduit lines created by stacking the fins, in order to optimize strength of the heat exchanger core, wherein liquid is configured to flow through the conduit lines to which the reinforcer is not provided (since the reinforcer is a rod, col. 2, lines 51-52)

Regarding claim 5, Vogel discloses: 
the reinforcer (42) including a material-filled portion (the inner space of -40-, where -42- is) filled with steel (the steel rod -42-) [col. 4, lines 4-7], being formed by filling an inner space (the inner space of -40- where -42- is) of the at least one (40), but not all (40 and 24), of the conduit lines (40 and 24) (as applies to claim 1, above), but does not disclose the reinforcer including a resin-filled portion filled with resin. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the reinforcer include a resin-filled portion filled with resin instead of steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
The objections to claims 1-2 and 5 are withdrawn in light of the amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763